Citation Nr: 1635100	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-28 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to June 1966.  He died in November 2010, and the appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.  The matter has since been transferred to the VA Regional Office (RO) in Waco, Texas.  

The appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of this proceeding is associated with the claims file.  

This matter was previously before the Board in September 2015 and March 2016, when it requested a VHA medical opinion and clarifying medical opinion, respectively.  

The issue of entitlement to pension benefits has been raised by the record in a September 2013 informal claim and an October 2013 VA Form 21-0518-1, Improved Pension Eligibility Verification Report, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  The Veteran died in November 2010; the Veteran's death certificate provides that the immediate cause of death was hypertension with possible cardiac involvement; that conditions leading to the immediate cause of the Veteran's death were obesity and tobacco use; and that a significant condition contributing to the Veteran's cause of death, but not resulting in the underlying cause, was degenerative disc disease of the lumbar spine.  

2.  At the time of his death, the Veteran was service-connected for lumbosacral strain with intervertebral disc syndrome and for sciatica of the left lower extremity.  

3.  The preponderance of the evidence of record is against a finding that the Veteran's service-connected lumbosacral strain with intervertebral disc syndrome and/or sciatica of the left lower extremity was a principal or contributory cause of the Veteran's death.  

4.  The preponderance of the evidence of record is against a finding that the Veteran's hypertension was caused by, or was otherwise etiologically related to, the Veteran's active service, to include herbicide exposure; or that it was caused or permanently aggravated by a service-connected disability.  

5.  The preponderance of the evidence of record is against a finding that the Veteran had a heart disability, to include ischemic heart disease.  

6.  The preponderance of the evidence of record is against a finding that the Veteran's death was caused by a disability incurred in, or aggravated by, active service, or is etiologically related to any incident or disease incurred in, or aggravated by, active service.  


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in, or otherwise etiologically related to, his active duty service; nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

2.  The criteria for establishing service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Within the context of a Dependency and Indemnity Compensation (DIC) claim, VCAA notice must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition that is not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 F. App'x 277 (Fed. Cir. 2009).  

The RO provided pre-adjudication VCAA notice, by letter, in April 2011.  The Board finds that VA has therefore fulfilled its duty to notify the appellant.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appellant's claim.  The Veteran's service treatment records, identified VA and private medical treatment records, and marriage and death certificates have been associated with the record.  As will be discussed in greater detail below, VA medical opinions have been obtained, which, taken as a whole, the Board finds to be thorough and consistent with the other evidence of record.  Additionally, the Board finds that the March 2016 VHA medical opinion, in addition to the July 2016 supplemental medical opinion, substantially comply with the Board's requests as set forth in letters dated in September 2015 and March 2016.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the appellant has not identified any additional relevant evidence, the Board concludes that no further assistance to the appellant in developing the facts pertinent to her claim is required for VA to comply with its duty to assist.  

II.  Entitlement to Service Connection

	Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

If a veteran was exposed to an herbicide agent during service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain enumerated diseases, including ischemic heart disease, shall be presumptively service-connected, even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307(a)(6)(ii).  

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in, or aggravated by, active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) (adding that the issue "will be determined by exercise of sound judgment, without recourse to speculation").  

To comprise the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312(b).  In the case of contributory cause of death, the appellant must show that a service-connected disability contributed substantially or materially to the veteran's cause of death, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (detailing that it is not sufficient to show that a service-connected disability "casually shared in producing death, but rather it must be shown that there was a causal connection").  

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran in this case died in November 2010.  The Veteran's death certificate lists the immediate cause of his death as hypertension with possible cardiac involvement.  According to the Veteran's death certificate, conditions leading to the immediate cause of the Veteran's death were obesity and tobacco use.  Additionally, it specified degenerative disc disease of the lumbar spine as a significant condition contributing to the Veteran's cause of death, but not resulting in the underlying cause.  An autopsy was not performed on the Veteran.  At the time of the Veteran's death, he was service-connected for lumbosacral strain with intervertebral disc syndrome (low back disability), in addition to sciatica of the left lower extremity, which the record establishes is related to the Veteran's low back disability.  As noted in the August 2011 rating decision, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange, given his service on the U.S.S. Estes at Chu Lai, Vietnam, between July and August 1965.  

As set forth in a February 2011 statement, October 2011 notice of disagreement, October 2013 VA Form 9, and May 2015 testimony, the appellant essentially contends that the Veteran's hypertension was related to exposure to herbicides in Vietnam, or, in the alternative, that the Veteran's hypertension was an early sign of the presence of ischemic heart disease, which was caused by exposure to herbicides during service in Vietnam.  As set forth in her VA Form 9, the appellant also maintains that the Veteran was unable to exercise "due to his health conditions and his [low back disability]," which aggravated his hypertension.  

According to the Veteran's December 1963 report of medical history on entrance into service, the Veteran denied a history of pain or pressure in his chest, shortness of breath, or high blood pressure.  The Veteran noted that he had previously hurt his back in or around 1961; the examining physician noted this to be a minor sprain, no sequelae.  In the corresponding report of medical examination, the Veteran was clinically evaluated as normal, with the exception of identifying body marks, scars, or tattoos, and a noted visual defect.  The Veteran's blood pressure was 120/80.  A chest X-ray taken on entrance into service was negative for any defects.  

A December 1963 service treatment record indicates that the Veteran complained of head and chest pain since the preceding night, but no other difficulties.  On physical examination, the Veteran's head was clear and his cardiovascular system was negative for any symptoms.  There does not appear to be a noted assessment, and the treatment plan is illegible.  An August 1965 narrative summary pertaining to the Veteran's chronic low back strain provides that a chest X-ray taken in July 1965 was within normal limits.  
Following service, a September 1993 VA patient profile notes hypertension in 1979 for six to eight months during a period of stress relating to a divorce that later returned to normal.  A September 1993 VA treatment record pertaining to the Veteran's low back disability notes that the Veteran weighed 302 pounds and that his blood pressure was 136/90.  The diagnostic impressions were low back injury with chronic pain, obesity, oral tobacco use, and mildly elevated blood pressure.  

A January 2008 VA treatment record lists that the Veteran's past medical history included hypertension, adding that the Veteran had been under significant job-related stress but that his blood pressure was not elevated during a recent examination.  The Veteran's weight was noted to be 300.5 pounds, and his blood pressure was measured at 132/80.  The Veteran denied any shortness of breath or chest pain.  There was no history of irregular rhythms, and on physical examination, the Veteran's heart exhibited regular rate and rhythmn, without murmur.  Additionally, an EKG was noted to indicate normal sinus rhythm, and there were no ischemia changes noted.  According to the treating physician, the Veteran was a "healthy [patient] who [was] obese."  The assessments included mildly elevated blood pressure and obesity.  The plan included performing a chest X-ray and an EKG; however, there is no indication that either was completed.  

As set forth in an April 2009 VA primary care treatment record, the Veteran complained of decreased sensation in his feet and fatigue, and also reported increased problems with his back.  The Veteran denied shortness of breath.  The Veteran reported that he might have had some chest pain two to three months prior, but none since then.  The Veteran's weight was 296.9 pounds.  His blood pressure was initially measured at 176/97, and on re-check, it was 164/73.  The Veteran's heart rate and rhythm were regular and without murmur.  The assessments included fatigue, which the treating physician noted was likely due to the Veteran's work hours and weight.  The assessments also included tobacco use (smokeless tobacco), neuropathy, for which weight loss was encouraged, and hypertension with elevation of systolic blood pressure.  
According to a July 2009 VA peripheral nerves examination report pertaining to the Veteran's service-connected sciatica and low back disability, the Veteran had a very limited ability to walk due to weakness in his left foot and had a limited range of motion due to lower back pain.  The examination report notes that the Veteran experienced moderate stiffness at his low back that was worse in the mornings, but that the Veteran was able to work out by around noon.  The Veteran's blood pressure was noted to be 138/84.  

A February 2010 VA primary care note provides that at his general maintenance exam, the Veteran reported some chest tightness over the preceding few months.  He also noted some pain at his back and down his legs.  The Veteran continued to use smokeless tobacco, and the treatment record provides that he had a history of obesity that was stable.  The Veteran denied any increased shortness of breath or chest pain, but the treating physician noted that there was some question regarding chest pain, presumably due to the Veteran's report of some chest tightness.  The Veteran's blood pressure was measured at 140/72.  His heart exhibited a normal rate and rhythm, without murmur.  The assessments included hypertension with improved control and back pain secondary to osteoarthritis of the spine.  

According to an October 2010 VA primary care note, the Veteran reported a significant increase in back pain and that his pain radiated down into his left leg.  The treatment record notes that the Veteran had lost some weight, that his blood pressure had been slightly decreased and exhibited improved control, and that he had a history of tobacco use.  The Veteran denied any shortness of breath or chest pain.  His blood pressure was measured at 134/77, and he was noted to have spinous tenderness.  The assessments included back pain, with history of previous injury and osteoarthritis of the lumbar spine, hypertension that was well-controlled, and smokeless tobacco use.  

A November 2010 VA treatment record provides that the Veteran reported increased back pain and that he continued to use smokeless tobacco.  The treating physician noted that he had a history of hypertension that was controlled.  The Veteran denied any shortness of breath or chest pain.  His blood pressure was measured at 139/81, and his heart had a regular rate and rhythm without murmur.  The assessments included back pain secondary to degenerative joint disease of the lumbar spine and previous injury, smokeless tobacco use, and hypertension that was well-controlled.  

A November 2010 emergency department treatment record from the Covenant Medical Center pertaining to the Veteran's death indicates that the Veteran was asystole on arrival to the emergency room, and the impression pertaining to his cause of death was listed as cardiac arrest.  A November 2010 VA administrative note regarding the Veteran's death certificate notes that as agreed and discussed with the physician who certified the Veteran's death certificate, the diagnosis for immediate cause of death was hypertension with possible cardiac involvement, obesity, and tobacco use, and that other secondary conditions included degenerative disc disease of the lumbar spine.  There is no rationale provided with respect to degenerative disc disease of the lumbar spine being designated a secondary condition of the Veteran's immediate cause of death.  As noted above, the Veteran's death certificate lists the immediate cause of the Veteran's death as hypertension with possible cardiac involvement; conditions leading to the immediate cause of the Veteran's death were obesity and tobacco use; and a significant condition contributing to the Veteran's cause of death, but not resulting in the underlying cause, was degenerative disc disease of the lumbar spine.  

A VA medical opinion pertaining to the Veteran's cause of death was obtained in August 2011.  The examiner opined that it was less likely than not that the Veteran's service-connected low back disability with radiculopathy substantially contributed to, or hastened, the Veteran's death due to the causes listed on his death certificate.  The examiner detailed that the Veteran's blood pressure was noted to be in good control; however, even good control of blood pressure can contribute to cardiac disease.  With respect to the Veteran's service-connected low back disability and his hypertension, the examiner noted that there was no medically plausible connection between blood pressure and degenerative disc disease of the lumbar spine.  The examiner stated that tobacco use and obesity were also not due to, or aggravated by, the Veteran's low back disability.  According to the examiner, obesity is not an inherent outcome of degenerative disc disease of the lumbar spine, adding that one would need to eat less if they were unable to exercise due to a medical condition.  

A VHA medical opinion was obtained in March 2016 from VA cardiologist Dr. Atwood.  Dr. Atwood discussed the Veteran's active duty service, including service in Vietnam, in addition to his long history of osteoarthritis of the spine with chronic low back pain and sciatica, for which the Veteran was service-connected.  Dr. Atwood referenced the Veteran's service treatment records and post-service treatment records discussed above, and he noted that the Veteran's weight increased from 170 pounds in 1966 to 296 pounds in 2009.  Dr. Atwood stressed that there was no mention in any of the medical treatment records reviewed of cardiac ischemia or of an evaluation for ischemic heart disease.  Dr. Atwood acknowledged that the Veteran's treatment records included a notation of obtaining another electrocardiogram because of a history of chest pain, but he also wrote that there was no further mention of this, and there were no electrocardiogram reports.  

Dr. Atwood opined that there was not enough evidence to suggest that the Veteran had ischemic heart disease, either through symptomatology or by physical examination or test reports, that might have had its onset during service.  Dr. Atwood added that hypertension does not connote ischemic heart disease, although it is a risk factor for it, just as obesity and smoking are.  

Dr. Atwood noted that the Veteran did have hypertension, which was first noted in 1979, and, therefore, well after separation from service.  Dr. Atwood added that there was no mention of hypertension during the Veteran's active duty service.  Dr. Atwood stressed that there was evidence of behavioral issues regarding dieting and smoking.  Specifically, the Veteran became morbidly obese following service, attaining a weight of 296 pounds and body mass index of 40.1.  The Veteran's LDL levels were not elevated, but his total cholesterol was measured at 207.  Dr. Atwood added that there was mention in the Veteran's treatment records of smoking, but there was no indication of quantity, and that the Veteran had tried a nicotine patch and gum for smoking cessation.  Dr. Atwood noted that weight gain and smoking could have contributed to the Veteran's becoming hypertensive.  

With respect to the Veteran's service-connected low back and sciatica disabilities, Dr. Atwood opined that although it was unclear whether these disabilities directly contributed to the Veteran's cause of death, it was unlikely.  Dr. Atwood reported that indirectly, the Veteran's low back disability and sciatica might have had a role in making the Veteran less active, and more inclined to smoking and weight gain due to inactivity and pain.  However, Dr. Atwood stressed that his remained to be proven in the Veteran's case or any medical literature study.  

An addendum medical opinion was obtained from Dr. Atwood in July 2016 that addressed the likelihood of the Veteran's hypertension being caused by exposure to herbicides, such as Agent Orange.  Similar to his previous opinion, Dr. Atwood stressed that there was no mention in the Veteran's record of hypertension during his active duty service or for approximately 13 years following service.  Dr. Atwood noted the Veteran's marked, post-service weight gain of 126 pounds, which was most likely associated with high sodium intake, in addition to his history of smoking.  Dr. Atwood acknowledged the National Academy of Sciences, Engineering, and Medicine's conclusion that there is "limited or suggestive evidence of an association between herbicide exposure and hypertension," see 77 Fed. Reg. 47924, 47926-27 (Aug. 10, 2012), but noted that he would not be able to argue this one way or the other, citing to a 2014 report on exposure to Agent Orange by the National Academies of Sciences, Engineering, and Medicine.  Consistent with his March 2016 opinion, he opined that the most likely causes of the Veteran's hypertension were his diet and post-service weight gain, in addition to his history of smoking.  

	Legal Analysis

Considering the evidence of record, in light of the above-noted legal authority, the Board finds that the appellant is not entitled to service connection for the cause of the Veteran's death.  In this regard, the Board finds that the August 2011, March 2016, and July 2016 VA medical opinions, considered as a whole, offer the most probative evidence with respect to this issue.  

Although the Veteran's death certificate lists degenerative disc disease of the lumbar spine as a significant condition contributing to his cause of death, the Board nevertheless finds that the evidence of record is against a finding that the Veteran's service-connected low back disability and/or sciatica was a principal or contributory cause of his death.  

As noted above, the Veteran's death certificate lists the immediate cause of the Veteran's death as hypertension with possible cardiac involvement, and it provides that obesity and tobacco use were conditions leading to the immediate cause of the Veteran's death.  Degenerative disc disease of the lumbar spine is listed as a significant condition contributing to the Veteran's cause of death, but it is specifically noted that this condition did not result in the underlying causes of death.  As such, the Veteran's death certificate establishes that his service-connected low back disability was not a principal cause of death, as it was not an immediate or underlying cause of death, nor did it result in an underlying cause of death.  See 38 C.F.R. § 3.312(b).  

The evidence of record is also against a finding that the Veteran's service-connected low back disability and/or sciatica was a contributory cause of death.  Although the November 2010 VA administrative note listed degenerative disc disease of the lumbar spine as a secondary condition related to the Veteran's cause of death, no rationale was given for such a finding, and as such, it is given limited probative value.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Instead, the Board finds the opinions of the August 2011 examiner and Dr. Atwood to be highly probative.  Both physicians based their opinions on consideration of the relevant evidence of record, in addition to their medical knowledge and skill.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  To support his opinion that it was less likely than not that the Veteran's service-connected low back disability with sciatica substantially contributed to, or hastened, the Veteran's death due to the causes listed on his death certificate, the August 2011 examiner stressed that there is no medically plausible connection between blood pressure and degenerative disc disease of the lumbar spine.  

The evidence of record also weighs against a finding that the Veteran's tobacco use or obesity were due to, or aggravated by, his low back disability and/or sciatica.  The Board acknowledges the appellant's contention in her VA Form 9 that the Veteran was unable to exercise due to his health conditions and low back disability, and the July 2009 VA peripheral nerves examination report, which noted the effects of the Veteran's low back disability and sciatica on his occupational and daily activities.  Although the appellant maintained that the Veteran was unable to exercise, at least in part, due to his low back disability, the objective medical evidence of record suggests that the Veteran had some ability to ambulate and "work out" as noted in the July 2009 examination report.  Given the appellant's contention and the medical evidence of record, the Board will assume, for the purpose of this decision, that at a minimum, the Veteran's service-connected low back disability and/or sciatica impacted his ability to walk due to pain and left foot weakness.  

However, as stressed by the August 2011 examiner, obesity is not an inherent outcome of degenerative disc disease of the lumbar spine, even where one is unable to exercise due to a medical condition.  Additionally, as set forth in Dr. Atwood's March 2016 opinion, although the Veteran's low back disability and sciatica may have had a role in the Veteran being less active and, therefore, more inclined to gain weight due to inactivity and pain, it was nevertheless unlikely that these disabilities directly contributed to the Veteran's cause of death.  While Dr. Atwood acknowledged that the Veteran's low back disability and sciatica might have had an indirect role in making him less active, and therefore more inclined to gain weight, there was insufficient evidence to prove such a connection in the Veteran's case or in any literature study.  Thus, as the competent evidence of record does not establish a causal connection between the Veteran's service-connected low back disability and/or sciatica and his cause of death, the preponderance of the evidence is against a finding that the Veteran's service-connected low back disability and/or sciatica was a contributory cause of his death.  See 38 C.F.R. § 3.312(c)(1); see also 38 C.F.R. § 3.312(a) (providing that the issue of service connection for cause of death will be determined "without recourse to speculation").  

Although the Veteran was not service-connected for hypertension, service connection for his cause of death would be warranted upon establishing that his hypertension had its onset during, or was otherwise etiologically related to, his active service.  As noted above, exposure to herbicides in the Veteran's case has been conceded, and the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association between herbicide exposure and hypertension."  Nevertheless, the Board finds Dr. Atwood's opinion that the Veteran's hypertension was less likely than not due to his active service highly probative given his review of the medical evidence, his reliance on medical literature, and his knowledge and skill in analyzing the data as a cardiologist.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 300-01.  

As noted above, there is no indication of hypertension or high blood pressure during the Veteran's active duty service.  Further, the passage of many years between discharge from active service and the lack of medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all of the relevant facts and available evidence).  As stressed by Dr. Atwood, the Veteran's medical records note hypertension in 1979, approximately 13 years after the Veteran's separation from service.  While Dr. Atwood acknowledged "limited or suggestive evidence of an association" between herbicide exposure and hypertension, he was unable to render an opinion regarding the Veteran's hypertension based on the evidence of record and recent literature from the National Academy of Sciences, Engineering and Medicine.  Dr. Atwood also supported his opinion by maintaining that the most likely cause of the Veteran's hypertension was his diet and marked weight gain following service, in addition to his history of tobacco use.  Thus, the Board finds that the competent evidence of record weighs against a finding that the Veteran's hypertension was etiologically related to his active duty service, to include presumed exposure to herbicides.  

Additionally, for reasons discussed above, the weight of the competent evidence of record is against a finding that the Veteran's hypertension was caused or aggravated by his service-connected low back disability and/or sciatica disability.  Specifically, based on the August 2011 examiner's opinion, there is no medically plausible connection between blood pressure and degenerative disc disease of the lumbar spine.  Additionally, to the extent that the Veteran's low back disability might have aggravated the Veteran's hypertension by causing him to gain weight, as set forth above, the competent medical evidence of record provides that obesity is not an inherent outcome of degenerative disc disease of the lumbar spine.  Moreover, as noted by Dr. Atwood, while the Veteran's low back disability and sciatica might have had an indirect role in making him less active, and therefore more inclined to gain weight, there is insufficient evidence to prove such a connection in the Veteran's case or in any literature study.  

Although the appellant contends that the Veteran's hypertension was an early sign of the presence of ischemic heart disease caused by exposure to herbicides in Vietnam, the record weighs against a finding that the Veteran had a heart disability, to include ischemic heart disease.  The Board acknowledges that the Veteran's death certificate lists his immediate cause of death as hypertension "with possible cardiac involvement."  To the extent that "possible cardiac involvement" connotes a diagnosis or symptoms of a heart disability, neither the death certificate nor the November 2010 VA administrative note provide a rationale or explanation for "possible cardiac involvement."  Therefore, the Board affords limited probative value to the notation of possible cardiac involvement with respect to the question of whether the Veteran had a heart disability.  See Caluza, 7 Vet. App. at 511.  Moreover, for the reasons described below, it is significantly outweighed by the March 2016 opinion of Dr. Atwood.  

As stressed by Dr. Atwood, although it is one of several risk factors for ischemic heart disease, hypertension alone does not connote ischemic heart disease.  Consistent with Dr. Atwood's March 2016 opinion, the record does not contain documentation of cardiac ischemia or an evaluation for ischemic heart disease.  While the record does contain some indication that the Veteran experienced chest pain or tightness, the Board affords significant weight to Dr. Atwood's finding that the record is negative for any symptoms, physical examinations, or test reports to suggest that the Veteran had ischemic heart disease while living.  Although there was a mention of obtaining an electrocardiogram due to a history of chest pain, Dr. Atwood stressed that there was no further mention made of this, thereby indicating that this was not suggestive of ischemic heart disease.  Given his expertise as a cardiologist and his discussion of the medical evidence of record, the Board finds Dr. Atwood's conclusion that there was too little information to determine whether the Veteran had a heart disability that might have had its onset during service to be reliable and highly probative.  As such, the Board finds that the preponderance of the competent evidence of record weighs against a finding that the Veteran had a heart disability, to include ischemic heart disease.  As there is no diagnosis for a heart disability, service connection for the Veteran's cause of death on the ground that his hypertension was an early sign of the presence of a heart disability is not warranted.  Cf. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability," and "[i]n the absence of proof of a present disability[,] there can be no valid claim."); see also McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007) (existence of a current disability must be shown by competent medical evidence).  

In reaching the above conclusions, the Board has carefully considered the appellant's lay assertions.  The Board acknowledges that the appellant is competent to report observed symptoms of the Veteran's condition, such as pain, and his history of medical treatment.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the appellant is not competent to provide an opinion as to whether the Veteran's low back disability contributed to his cause of death, as to whether the Veteran had heart disability, to include ischemic heart disease, or as to whether the Veteran's hypertension was related to his service, as such opinions and/or determinations are medical in nature and are therefore beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  Accordingly, the appellant's lay assertions do not comprise competent evidence with respect to these issues, and they are significantly outweighed by the competent medical opinions discussed above.  See Caluza, 7 Vet. App. at 511.  

In summary, the competent evidence of record weighs against a finding that the Veteran's service-connected low back disability and/or sciatica was a principal or contributory cause of the Veteran's death; that the Veteran's hypertension had its onset during, or was otherwise related to, his active service; or that the Veteran had a heart disability, to include ischemic heart disease.  The Board therefore finds that the weight of the probative evidence is against a finding that a disability incurred in, or aggravated by, active service was the principal or contributory cause of the Veteran's death.  The Board is sympathetic to the appellant, a surviving spouse who lost her husband; nevertheless, the Board may not go beyond the factual evidence presented in this claim to provide a favorable determination.  Thus, the appellant's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


